                 CCase
                   a s e 1:1:20-cv-01609-AJN
                            2 0- c v- 0 1 6 0 9- A J N DDocument
                                                         o c u m e nt 226
                                                                        5 Fil e d 111/23/20
                                                                           Filed    1/ 2 2/ 2 0 PPage
                                                                                                  a g e 11 ofof 11



                                                                                                                                      Ari el R ei nit z
                                                                                                                                      P art n er
                                                                                                                                      Fi s h er Br o yl e s, L L P
                                                                                                                                      4 4 5 P ar k A v e n u e
                                                                                                                                      Ni nt h Fl o or
                                                                                                                                      N e w Y or k, N Y 1 0 0 2 2

                                                                                                                                      Ari el. R ei nit z @fi s h er br o yl e s. c o m
                                                                                                                                      Dir e ct: 6 4 6. 4 9 4. 6 9 0 9


                                                       M E M O R A N D U M E N D O RS E M E N T
N o v e m b er 2 2, 2 0 2 0
VI A E C F
H o n or a bl e G a bri el W. G or e nst ei n
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
5 0 0 P e arl Str e et
N e w Y or k, N e w Y or k 1 0 0 0 7

             R e:         G at e G u ar d, I n c. v. G ol d m o nt R e alt y C or p., et al.
                          C as e N o.: 1: 2 0- c v- 0 1 6 0 9- AJ N- G W G

D e ar J u d g e G or e nst ei n:

           I r e pr es e nt Pl ai ntiff G at e G u ar d, I n c. a n d writ e o n b e h alf of all p arti es t o s e e k a c h a n g e i n
t h e d at e of t h e s ettl e m e nt c o nf er e n c e i n t h e s u bj e ct c as e ( c urr e ntl y s c h e d ul e d f or D e c e m b er 1,
2 0 2 0) ( s e e E C F N o. 2 2).

           P urs u a nt t o S e cti o n 8 of t h e C o urt’s St a n di n g Or d er f or S e ttl e m e nt C o nf er e n c es, t h e
p arti es h a v e c o nf err e d a n d s e e k t o r es c h e d ul e t h e r ef er e n c e d c o nf er e nc e t o D e c e m b er 1 7, 2 0 2 0 at
1 0: 0 0 a. m. T h e u n d ersi g n e d h as c o nfir m e d t h e C o urt’ s a v ail a bilit y wit h C h a m b ers. As n ot e d, t h e
pr o p os e d r es c h e d uli n g is a gr e e d t o b y a ll p arti es.

                                                                                            R es p e ctf ull y s u b mitt e d,
                                                                                            B y: /s/ Ari el R ei nit z
                                                                                            Ari el R ei nit z

c c:          C o u ns el of R e c or d ( vi a E C F)
C o nf e r e n c e a dj o u r n e d t o D e c e m b e r 1 7, 2 0 2 0 at 1 0: 0 0 a. m. S u b missi o ns d u e D e c e m b e r 1 4, 2 0 2 0.

S o O r d e r e d.




  N o v e m b e r 2 3, 2 0 2 0



   ATL A NT A |      A U S TI N |      B OST O N |   C H A RL OTT E |      C HI C A G O |    CI N CI N N A TI |   CL E V EL A N D |      C OL U M B U S |         D ALL A S
       DE NVE R |     D E T R OI T |     H O UST O N |    L O N D O N |    L O S A N G EL E S |      MI A MI |    N A PL E S |    NE W Y O RK |           P AL O ALT O
                           P HI L A D E L P HI A |   P RI N C E T O N |   S A L T L A K E CI T Y |   S E ATTL E |      W A S HI N G T O N D. C.
